Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al (WO 2016/105327 A1).
With regards to claim 1, Subramanian discloses a gas turbine engine having a component comprising a substrate with a ceramic thermal barrier coating disposed thereon (i.e., coated component for gas turbine engine comprising a ceramic coating disposed along the surface of the substrate), the substrate being depicted as having a surface, the coated component being depicted as defining a longitudinal direction at least in a direction of a series of linear slots disposed in the ceramic coating (i.e., the component defining a longitudinal direction, and the coating comprises a plurality of linear slots disposed in the coating) (Subramanian: Figs. 2 and 10; page 5, lines 10-12; page 6, lines 18-26; page 9, line 23 through to page 10, line 2). Subramanian further depicts a series of perpendicular slots which intersect the plurality of linear slots, forming segments of coating material (Subramanian: Fig. 10). Subramanian further discloses that the slots (including the perpendicular slots) may include curved segments, rendering the perpendicular slots non-linear (note that though the curved segments are explicitly disclosed in Subramanian, Figure 10 does not depict the curved segments) (Subramanian: page 9, lines 2-5). In the interest of compact prosecution, the Examiner notes that Figure 9 of Subramanian meets the claims in a second, alternative manner, as Figure 9 of Subramanian discloses circular holes (i.e., non-linear slots) which intersect the depicted linear slots (Subramanian: Fig. 9).
With regards to claim 2, Subramanian acknowledges that the slots are angled relative to the cooling holes themselves (i.e., the individual angles relative to the cooling holes are radial with respect to the longitudinal direction, and therefore, Subramanian discloses a structure meeting the present claim) (Subramanian: page 9, line 29 through to page 10, line 2). 
With regards to claim 3, it is noted that the term “region” is rather broad, and technically, two separate regions on two separate planes, one being a planar region, and the other being an out-of plane region, could be specified such that the plurality of linear slots is disposed on both regions. Each of the planar and out-of-plane region could consist of planes parallel to each other and separated by an infinitely small distance, but perpendicular to the substrate. Essentially any slot structure would satisfy the claim limitation if the planes are drawn appropriately. An annotated version of Figure 10 of Subramanian on the following page further depicts the separate regions. Note that the planes extend perpendicular into the substrate, as depicted by the dashed lines.
With regards to claim 6, Subramanian depicts the slots (noted as numeral 122 in the figures of Subramanian) as disposed only in the ceramic coating (numeral 112) and not extending into a surface of the substrate (numeral 116) (Subramanian: Fig. 2).
With regards to claim 8, it is noted that since surface at which the linear slot is disposed is flat and on the same plane as the linear slots themselves, there exists an infinite number of tangents, one for every angle between the tangent and the linear slot between the values of 0 degrees and 360 degrees. The annotated version of Figure 10 of Subramanian below depicts several such tangent lines, at least one of which will meet the present claim.
With regards to claim 9, Subramanian mores specifically depicts its curved segments as circumferentially extending around a cooling hole 100 (i.e., orifice) of the coated component (Subramanian: Figs. 4-5 and 8).
With regards to claim 10, the coated component is capable of acting as a thermal barrier (i.e., heat shield), and therefore, it would meet the claimed intended use of a fuel nozzle heat shield for a combustion chamber (Subramanian: page 1, lines 5-7). It is noted that the presence of a combustion chamber is not positively recited in the present claim, and paragraph [0071] redefines “fuel nozzle heat shield” in a manner entitles it to no patentable weight beyond the existence of a heat shield (i.e., the language uses terminology such as “can define” with respect to basic features common to fuel nozzle heat shields in the art, such as a radial direction, specifying that such features need not be present).
With regards to claim 11, that the coated component is “for a dome assembly for a combustion chamber” constitutes a broad recitation of an intended use. The coated component need not be dome shaped, and a combustion chamber need not be disclosed. Any coated component in the art is capable of being used in conjunction with a dome assembly for a combustion chamber.
With regards to claim 13, the ceramic coating of Subramanian comprises yttria stabilized zirconia (Subramanian: page 6, lines 6-8).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian as applied to claim 1 above.
	With regards to claim 5, although the channels disclosed in Subramanian are depicted as having a particular depth, Subramanian is not explicit with respect to a maximum distance between each of the plurality of linear slots being no greater than about 2.5 times the depth of the plurality of linear slots (Subramanian: Fig. 2). However, Subramanian explicitly states that the channels (i.e., slots) “may have a shape, depth, length, and width suitable for its intended application” and that the “dimensions, number, and locations” of the channels “may vary from application to application, but should be selected to result in a level of stress within the thermal barrier coating 112 which is within allowable levels” (Subramanian: page 7, line 17 through to page 8, line 2). In other words, Subramanian teaches that channel depth, along with number and location (i.e., spacing) are to be adjusted based on the intended application and desired stress response (Subramanian: page 7, line 17 through to page 8, line 2). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the channel depth relative to the channel distance, under the motivation of achieving a desired stress response for a particular application  (Subramanian: page 7, line 17 through to page 8, line 2).
	With regards to claim 7, although Subramanian is not explicit as to a distance between each of the plurality of linear slots of from about 430 microns at an innermost segment, Subramanian teaches adjusting the channel number, width, and location based on a desired level of thermal stress tolerance (Subramanian: page 7, line 17 through to page 8, line 2). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the channel distance, based on a desired level of thermal stress tolerance (Subramanian: page 7, line 17 through to page 8, line 2). In the interest of compact prosecution, the phrase “innermost segment” is rather broad, as any region of material within the coated component can be considered a “segment” and whether or not said segment is the “innermost” segment is a matter of the orientation of the coated component (i.e., “innermost” could be determined as “the closest segment relative to an article the coated component is to be attached to”). The present specification neither defines nor discusses the term “innermost”.
With regards to claim 12, Subramanian is not explicit with respect to a slot depth of 50 microns to 1000 microns. However, Subramanian explicitly states that the channels (i.e., slots) “may have a shape, depth, length, and width suitable for its intended application” (Subramanian: page 7, line 17 through to page 8, line 2). In other words, Subramanian teaches that channel depth is selected based on the intended application and desired stress response (Subramanian: page 7, line 17 through to page 8, line 2). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the channel depth for the coated component of Subramanian, under the motivation of achieving a desired stress response for a particular application (Subramanian: page 7, line 17 through to page 8, line 2).








Response to Arguments
Applicant's arguments filed March 31st, 2022, have been fully considered but they are not persuasive.
Applicant points to paragraph [0020] of the pending application, which lists “a method of forming a coated component for a gas turbine engine… ceramic coating material”. Applicant further summarizes paragraphs [0072] and [0105] of the present application. The Examiner notes, in the interest of clarity, these portions of the arguments do not identify reversible error, and furthermore, the claims are directed to a product, and not a method (per paragraph [0020] of the present application).
Applicant argues that Subramanian fails to disclose non-linear slots intersecting with linear slots. Applicant argues that “[w]ith respect to any possible intersection of slots, Subramanian is clearly limited to intersecting slots that are all linear”. Applicant points out that Fig. 10 only illustrates intersecting slots which are linear. Applicant states that Figure 10 is exclusively limited to a grid pattern. This argument is not found persuasive as, as best understood, it does not address the Examiner’s argument. The Examiner clearly articulated in the rejection that the case of anticipation is not established based on Figure 10 in a vacuum. However, the arguments begin with considering that since Figure 10 of Subramanian does not have non-linear segments, Subramanian cannot be taken to anticipate the claimed invention. The Examiner respectfully disagrees, and notes that the Subramanian reference must be considered as a whole. Clearly, considering the facts that: (1) Fig. 10 of Subramanian discloses a grid pattern, (2) page 9, lines 2-5 notes that the segments may include a non-linear segment such as a circle, there is a reduction to practice of the claimed invention. The structure relied upon in the rejection is as what would have been understood by a person of ordinary skill to be disclosed. The arguments are not framed from the viewpoint of a person of ordinary skill, but rather, appear to consider the facts in a piecemeal manner without rational consideration.
Applicant argues that Subramanian teaches away from the claimed invention. This argument is not found persuasive as the finding of a teaching away is relevant to obviousness, and not anticipation. Subramanian discloses a grid pattern, and then goes on to disclose that curved segments may be incorporated (even if not depicted). Therefore, Subramanian anticipates the claims. In the interest of compact prosecution, after reviewing pages 7-9 of Applicant’s arguments, Applicant identifies no disparagement of using curved segments in a grid pattern, and therefore, no teaching away is strictly present.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783